PER CURIAM.
In Taddiken v. Florida Patient’s Compensation Fund, 478 So.2d 1058 (Fla.1985), the supreme court held that the two-year statute of limitations in a medical malpractice action applies to the Fund the same as it applies to a health care provider so that where the Fund is not made a defendant in an action within two years of the date the cause of action arose, the action will be barred against the Fund notwithstanding that the action was commenced timely against its insured health care provider. Taddiken, which was decided while this appeal from a summary judgment was pending, answers the question presented.
Another question still to be answered, first raised by appellants in their reply brief, is
where multiple alleged joint and several medical negligence defendant tortfeasors are sued, some of whom are “insured” by the Florida Patient’s Compensation Fund, will the decision in Taddiken v. Florida Patient’s Compensation Fund operate to bar Fund responsibility as to that defendant to whom the Fund was untimely joined where the Florida Patient’s Compensation Fund is timely joined as to at least one of the remaining defendants.
We affirm the summary judgment for the Fund as to the issue which was presented in this case and subsequently decided by the supreme court in Taddiken. We do not decide the question now raised by appellants in their reply brief, because it was not before the trial court.
Affirmed.